Citation Nr: 0619754	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 
2001, for the grant of service connection for diabetes 
mellitus. 

2.  Entitlement to service connection for symptoms claimed as 
the residual of Agent Orange (herbicide) exposure.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2002.

The issue of entitlement to a compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 8, 2001, the VA published a final regulation 
acknowledging a positive association between exposure to 
herbicides used in the Republic of Vietnam and the subsequent 
development of Type II diabetes mellitus.

2.  The veteran's claim for service connection for diabetes 
mellitus was received in October 2001.  

3.  In a rating decision of August 2002, the RO granted 
service connection (and a 20 percent evaluation) for diabetes 
mellitus, effective July 9, 2001.

4.  In a subsequent rating decision of September 2003, the RO 
granted service connection for diabetes mellitus, effective 
May 8, 2001.

5.  Symptoms described by the veteran have not been medically 
attributed to a disease or disability associated with 
herbicide exposure.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 8, 
2001 for a grant of service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2005).

2.  Undiagnosed symptoms were not incurred in or aggravated 
by service, including as the result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran claims an earlier effective date for the grant of 
service connection for diabetes mellitus.  Initially, he 
stated that the effective date should be the date of his 
discharge from service, but in his most recent statement, 
dated in September 2003, he stated that the effective date 
should be May 8, 2001.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

However, retroactive effective dates are allowed, to a 
certain extent, in cases where service connection has been 
granted pursuant to a liberalizing law.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2005).  In such 
cases, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue.  Id.  If a claim is received within one year of the 
effective date of the liberalizing law, and the claimant met 
all eligibility criteria for the liberalized benefit as of 
the effective date, benefits may be authorized from the 
effective of the law or VA issue.  38 C.F.R. § 3.114(a).  

In the present case, VA added diabetes mellitus as a 
disability presumed to be associated with Agent Orange 
exposure effective July 9, 2001, the date of liberalizing 
legislation.  Accordingly, the effective date for the grant 
of service connection for diabetes mellitus was initially 
July 9, 2001, since the veteran's informal claim for service 
connection for diabetes mellitus was received in October 
2001, within one year of the date the law was changed.

However, a decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the correct 
effective date of the liberalizing legislation, adding Type 
II diabetes mellitus to the list of presumptive diseases 
associated with herbicide exposure, is May 8, 2001, the date 
that the rulemaking change was published.  Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).  Pursuant to this decision, in a September 2003 rating 
decision, the RO granted an earlier effective date of May 8, 
2001.  

Because it is not absolutely clear that the veteran intended 
to limit his claim to the date of May 8, 2001, the issue 
remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 38 
(1993).  As to this issue, notwithstanding the length of time 
the veteran may have had diabetes mellitus, he did not file a 
claim until October 2001.  Since the veteran's initial claim 
for service connection for diabetes was received within one 
year of the pertinent liberalizing legislation, he is already 
in receipt of the earliest possible effective date, and an 
effective date earlier than May 8, 2001 may not be assigned.

The Board has also considered whether the veteran would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II") (describing the Stipulation and Order setting 
forth VA's ongoing responsibilities for further rulemaking 
and disability payments to class members); Nehmer v. United 
States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 
12, 2000) (class action order); and Nehmer et. al. v. 
Veterans' Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer III"). As a 
whole, this line of cases creates a limited exception to the 
statutory provisions governing the assignment of effective 
dates. See also 68 Fed. Reg. 164 (Aug. 25, 2003) (codified at 
38 C.F.R. § 3.816). In the instant case, the Board finds that 
the effective date rules as set forth in Nehmer I, II, and 
III do not provide the basis for the assignment of an earlier 
effective date as the veteran is not a member of the class 
detailed in Nehmer.  As noted in Williams v. Principi, 15 
Vet. App. 189 (2001), aff'd 310 F.3d 1374 (Fed. Cir. 2002), 
the Nehmer stipulation only invalidates denials of claims 
which were denied on or after September 25, 1985, the 
effective date of now-invalidated 38 C.F.R. § 3.311a, and 
prior to the May 1989 date of the Nehmer I court order. As 
the veteran never even filed a claim before 2001, the Nehmer 
stipulation provides no basis for an earlier effective date.

II.  Service connection

The veteran contends that since his discharge from active 
service, he has suffered from an array of unexplained 
physical, mental, and emotional maladies related to his 
exposure to Agent Orange in service in Vietnam.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).  

In the course of his appeal, the veteran has attributed many 
disabilities and symptoms to herbicide exposure.  Of these, 
he was granted service connection for diabetes mellitus, 
secondary to presumed herbicide exposure, and for 
hypertension and cardiopathy, secondary to diabetes mellitus.  
Service connection for hepatitis, low back pain, an eye 
disability, sinusitis, a muscle disability, and arthritis was 
denied in an August 2002 rating decision, which the veteran 
did not appeal.  Service connection for arthritis, a skin 
disorder, and neuropathy was denied in October 2005.  The 
veteran has not appealed any of these issues.  

The veteran also has described various symptoms which he 
believes are due to herbicide exposure, in particular, 
abnormal sweating, moodiness, tremors, general feelings of 
displacement, emotional distress, and discomfiture.  However, 
there is no medical evidence showing that any such symptoms 
are reflective of any diagnosed chronic disorder, let alone 
any disorder which is presumptively associated with herbicide 
exposure.  

For disabilities not presumptively associated with herbicide 
exposure, it is possible to establish service connection 
based on herbicide exposure with proof of actual direct 
causation, "[a]ctual causation carries a very difficult 
burden of proof."  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  However, there is no competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, due to herbicide exposure.  As a layman, the 
veteran is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  He 
has not provided any evidence in support of his contentions.  
The medical evidence of record does not show the presence of 
a disease associated with Agent Orange exposure, manifested 
by any of the claimed symptoms, other than the already 
service-connected diabetes mellitus.  Likewise, the medical 
evidence does not link any undiagnosed symptoms to herbicide 
exposure.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in July 2004.  Although not sent 
prior to the initial adjudication of his claim, the claim was 
subsequently readjudicated, as indicated in a May 2005 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The July 2004 
letter advised the claimant of the information necessary to 
substantiate his earlier effective date and service 
connection claims, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  

With respect to the earlier effective date issue, a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide a VCAA notice if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  Thus, 
any deficiencies in notice as to this issue are harmless 
error.  As to the service connection issue, although the 
veteran was not provided information regarding the rating 
assigned or effective date of a grant of benefits, the 
failure to provide notice as to these matters is harmless 
error, since there is no monetary award or an effective date 
to be assigned as a result of this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify 
has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and VA medical records are 
in the file, as well as all VA and non-VA medical records 
that the veteran has identified, and he has not identified 
any other potentially relevant evidence which has not been 
obtained.  He was afforded a VA examination in October 2005.  
Although this examination was performed without a review of 
the claims file, an examination was not relevant to the 
earlier effective date issue.  Since competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability is not present as to the service connection issue, 
an examination was not required.  See McLendon v. Nicholson, 
No. 04-0185 (U.S. Vet. App. June 5, 2006); see also Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  Therefore, the absence of the claims 
file was harmless error.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than May 8, 2001 for the award of 
service connection for Type II diabetes mellitus is denied.

Service connection for symptoms due to herbicide exposure is 
denied.


REMAND

In a September 2003 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss.  In his substantive appeal as to 
the certified issues, received in October 2003, the veteran 
also said that he was appealing the issue of hearing loss.  
The RO construed his statement as a claim for an increased 
rating, and issued a rating decision in October 2005.  
However, although he did not specifically identify the 
September 2003 rating decision in his October 2003 statement, 
he specifically stated that he was "appealing" the issue, 
and, as this decision was only issued the previous month, the 
statement must be construed as a notice of disagreement with 
that rating decision.  As the veteran has not yet been 
furnished with an initial statement of the case with regard 
to that issue, appropriate action must be taken.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the AMC for the 
following action:

The RO should issue the veteran a 
statement of the case with respect to his 
claim of entitlement to a compensable 
rating for bilateral hearing loss, denied 
in a September 2003 rating decision, to 
include notification of the need to 
timely file a substantive appeal to 
perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


